Case 1:19-cv-01574-AJN Document 74 Filed 10/14/20 Page 1 of 8
Case 1:19-cv-01574-AJN Document 72
                                74 Filed 10/09/20
                                         10/14/20 Page 2 of 7
                                                            8
Case 1:19-cv-01574-AJN Document 72
                                74 Filed 10/09/20
                                         10/14/20 Page 3 of 7
                                                            8
Case 1:19-cv-01574-AJN Document 72
                                74 Filed 10/09/20
                                         10/14/20 Page 4 of 7
                                                            8
Case 1:19-cv-01574-AJN Document 72
                                74 Filed 10/09/20
                                         10/14/20 Page 5 of 7
                                                            8
Case 1:19-cv-01574-AJN Document 72
                                74 Filed 10/09/20
                                         10/14/20 Page 6 of 7
                                                            8
Case 1:19-cv-01574-AJN Document 72
                                74 Filed 10/09/20
                                         10/14/20 Page 7 of 7
                                                            8
Case 1:19-cv-01574-AJN Document 74 Filed 10/14/20 Page 8 of 8
